DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
2.	Claim 5 is objected to because it recites “…at an exit side and of the folding nip…”, which appears should instead be --…at an exit side end of the folding nip…--, in line 2 of the claim (emphasis added by Examiner).  Appropriate correction is required.

Allowable Subject Matter
3.	Claims 1-4,7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Itou (PGPub 2010/0304947) discloses, regarding claims 1,10, a sheet folding device (21; fig.14) comprising:
a folding path (101,103,104);
a positioning member (141) to support a leading edge of a sheet fed along the folding path and to align the sheet at an initial folding position;
a first folding roller (111);

a folding blade (161) to move to an insertion position to push the sheet on the folding path into the folding nip;
a guide path provided around the first folding roller to return the sheet that has passed through the folding nip to the folding path; and
Itou does not expressly disclose the conveying roller.
Dickhoff (USP 5,980,444) does disclose the use of a conveying roller (4) to partially rotate around the first folding roller and to engage with the first folding roller to form a conveying nip and to feed the sheet along the guide path, however, it would not be obvious to teach this roller to the device of Itou because it performs a similar function to the folding blade and thus would be replacing the folding blade of Itou and therefore the combination would not disclose all the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5,6 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.

Conclusion
4.	This application is in condition for allowance except for the formal matters shown in ¶2 above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        7/30/2021